Citation Nr: 0305226	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  02-02 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable evaluation for the residuals of 
hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active service from February 1964 to February 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the San Juan, 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  The veteran had an acute episode of hepatitis B during 
service, which resolved without identifiable residuals.

3.  A recent VA examination failed to reveal demonstrable 
liver damage with mild gastrointestinal disturbance or 
intermittent fatigue, malaise and anorexia, or incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least one week, but less 
than two weeks, during a 12 month period.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
claimed residuals of hepatitis have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.114, Diagnostic Code 7345 (2000, 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran served on active duty, he was diagnosed and 
treated for infectious hepatitis.  After the veteran was 
released from active duty, he applied for and received VA 
compensation benefits (a noncompensable rating) for 
"infectious hepatitis, recovered" in a December 1966 rating 
action.  A June 1975 VA examination revealed that the liver 
was not palpable and there were no masses or tenderness in 
the abdomen.  Liver function testing revealed some 
abnormality and hepatitis was diagnosed.  The noncompensable 
rating was continued.  A May 1991 rating action confirmed the 
noncompensable rating noting that recent VA and private 
medical reports failed to reflect liver damage with mild 
gastrointestinal disturbance.  

VA medical treatment records dated in 1999 and 2000, did not 
reveal treatment for the residuals of hepatitis.  They also 
did not show active hepatitis, or complaints related to or 
caused by the residuals of hepatitis.  The laboratory test 
results included in these records were normal with respect to 
the liver.

In May 2000, the veteran submitted an increased rating 
request claiming that he was suffering from the residuals of 
hepatitis.  He claimed his diet had been modified as a result 
of the residuals.  

The veteran underwent a VA medical examination in January 
2001.  The veteran complained of bloating with flatulence and 
right upper quadrant pain, sometimes daily.  He complained of 
feeling tired sometimes, but denied nausea, vomiting, 
hematemesis, or melena.  He denied abdominal cramps or colic 
and noted that he was not on medication for hepatitis.  He 
was 64 inches tall and weighed 156 pounds.  A physical 
examination of the veteran revealed a soft abdomen, with no 
organomegaly and no tenderness.  Liver size was normal.  
Following laboratory testing, the examiner concluded the 
veteran had previously suffered from hepatitis B and that he 
currently was experiencing marginally low serum albumin, 
which had been normal on laboratory testing only a few months 
ago and the examiner could not identify the cause.  It was 
added that he had mild gastroesophageal reflux disease and 
mild anxiety and depression.

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified of the evidence 
required to substantiate his claim in the rating actions of 
August 2000 and March 2001, along with the December 2001 
statement of the case (SOC).  The Board concludes that the 
discussions in the rating actions and the SOC adequately 
informed the veteran of the evidence needed to substantiate 
his claim and complied with VA's notification requirements. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  The 
veteran submitted numerous statements in conjunction with his 
claim and he had the opportunity to provide testimony before 
the VA but did not do so.  Moreover, VA has obtained the 
medical records and the veteran has undergone VA medical 
examination in conjunction with his claim.  The veteran has 
not provided the VA with other relevant medical evidence that 
would assist in the processing of this claim.

As noted, during the course of this appeal, the veteran has 
offered written statements detailing his claim.  Yet, the 
veteran has not suggested or insinuated that other evidence 
was available to support the claim.  A December 2001 letter, 
prepared by the RO, notified the veteran of the VCAA, the 
type of evidence the veteran needed to submit, and what the 
VA would do in order to help complete his application for 
benefits.  Since all relevant evidence was obtained and no 
evidence has been identified that either the veteran or VA 
could attempt to attain, there is no need for further 
development.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and therefore, a remand in this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has no 
further duty to assist the veteran in the development of 
facts pertinent to this claim, and the Board may decide the 
claim based on the evidence before it.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2002).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2002) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2002) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2002) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, hereinafter the Court, has 
held that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2002).  With respect to the issue before the 
Board, the appeal does not stem from disagreement with an 
evaluation assigned after the veteran was originally granted 
service connection, and the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, is not for consideration.  
Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2002).

Because the appellant's claim of entitlement to a compensable 
evaluation for his hepatitis residuals was initiated before 
the rating criteria for evaluating said disorder were changed 
in 2001, the Board will review the claim under both sets of 
criteria in order to accord him evaluation under the set of 
criteria that is more favorable to him.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991); see 66 Fed. Reg. 29,486-29,489 
(effective July 2, 2001).

The veteran's hepatitis has been rated pursuant to 38 C.F.R. 
Part 4, Diagnostic Code 7345.  Under the old criteria 
infectious hepatitis will be assigned a noncompensable 
evaluation if it is healed and nonsymptomatic.  A 10 percent 
evaluation will be awarded for demonstrable liver damage with 
mild gastrointestinal disturbance.  If the disability is 
productive of minimal liver damage, with associated fatigue, 
anxiety, and gastrointestinal disturbance of lesser degree 
and frequency but necessitating dietary restriction or other 
therapeutic measures, a 30 percent evaluation is warranted.  
A 60 percent evaluation is for assignment in cases of 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.

Under the new criteria of 38 C.F.R. Part 4, Diagnostic Code 
7345, hepatitis B that is nonsymptomatic will be assigned a 
noncompensable evaluation.  A 10 percent evaluation is 
warranted for intermittent fatigue, malaise, and anorexia, 
or; incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  Daily fatigue, malaise, and anorexia, (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four 
weeks, during the past 12-month period warrants a 20 percent 
evaluation.  A 40 percent evaluation is in order in cases of 
daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12-month period.  Note(2) "incapacitating 
episode" means a period of acute signs and symptoms severe 
enough to require bed rest and treatment by a physician.  

In this case, the veteran does not have demonstrable liver 
damage with mild gastrointestinal disturbance.  He has 
complained of fatigue and problems with his diet, along with 
bloating, flatulence and right upper quadrant pain.  However, 
examination has revealed gastroesophageal reflux disease and 
has not attributed any of the subjective symptoms to his 
hepatitis.  The only significant laboratory finding on recent 
examination was a borderline low albumin, which the examiner 
could not attribute to any cause, including his hepatitis.  
There is no indication of anorexia, or incapacitating 
episodes.  Though mild anxiety and depression were noted, 
they were not attributed to his hepatitis.

Overall, the Board finds that the veteran's symptoms do not 
match or nearly approximate the criteria for a compensable 
evaluation under either the old or new version of Diagnostic 
Code 7345.  The veteran has also not shown the degree of 
symptomatology or incapacitating episodes that would warrant 
a compensable evaluation under either version.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West Supp. 2002).


ORDER

Entitlement to a compensable evaluation for the residuals of 
hepatitis is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 

